Citation Nr: 1634480	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether an overpayment of Chapter 33 educational assistance benefits in the amount of $4,050.52 was validly created.

2.  Entitlement to waiver of an overpayment of Chapter 33 educational assistance benefits in the amount of $4,050.52.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to December 2001; from October 2005 to March 10, 2006; from January 2010 to January 2011; and from October 2012 to September 2013.  He also had Title 10 active service as a member of the Army National Guard and Army Reserve from January 2005 to October 2005; from March 2006 to September 2006; from March 2008 to November 2009; from February 2011 to October 2012; and from October 2012 to September 2013. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2013 decisions of the Committee on Waivers and Compromise (COWC) at the RO and Education Center in Muskogee, Oklahoma.

In April 2016, the Board remanded the claims for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2016 supplemental statement of the case (SSOC) it was determined that overpayment was created because the Veteran was not due housing allowance paid for periods while he was in a qualified period active duty status.  Therefore the housing allowance debt of $3,929.69 was deemed valid.  Additionally, prior to October 1, 2011, the claimant was not due the books/supplies paid while he was in a qualified active duty status.  Therefore, the books/supplies debt of $120.83 was found to be valid.  However, as explained below, questions remain as to the origin of these figures.

The claims file contains notification letters regarding education benefits awarded to the Veteran during qualified periods of active duty status.  The Board notes that an audit worksheet identifying amounts paid for housing allowances and book/supplies was provided with the SSOC.  However, it is unclear how the exact amount of the Veteran's debt was calculated based on the evidence of record.  In this regard, there appears to be a discrepancy in the rates identified in the audit sheet when compared to the notification letters regarding education benefits awarded to the appellant.  Additionally, the audit worksheet indicates as an amount due $109.44 covering the period from February 1, 2013 to February 8, 2013.  The applicable monthly rate for that time period was $410.00.  The Board observes that the amount due equals 26.6% of the monthly rate.  However, this percentage corresponds with a month having 30 days.  It is noted that there are only 28 days in February.  Thus, it appears that the correct prorated amount should be 28.5%, unless 30 days is always used as the basis of calculation.  In such case, clarification to this effect is required.   

The Board further notes that the period from February 1, 2013 to February 8, 2013 is included both in the "amount paid" and the "amount due" section of the worksheet.  It is unclear why this would be the case.  Therefore, clarification is needed.

Moreover, regarding the payment for books and supplies, the supplemental statement of the case lists 8 payments but does not include the corresponding dates.  These payments (in the amounts of $150, $150, $25, $150, $25, $150, $150, and $150) do not seem to correspond with the amounts listed for lump sum payments during the period prior to October 2011.  The Board recognizes that the sum $120.83 identified as the valid debt for books and supplies was derived by subtracting the $109.44 owed from the total amounts paid, of $4, 039.13.  However, because of the concerns noted above, the Board cannot at this time rely on that figure.

In light of the confusion over the information conveyed in the audit worksheet, the Board requires a detailed accounting- preferably indicating clearly month by month the amounts paid or due (rather than lumping time periods across months and necessitating knowledge of proration protocols).  If any period includes both an amount paid and an amount owed, an explanation should be provided.

As the issue of entitlement to a waiver is dependent on whether the overpayment was validly created, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Provide a complete accounting of how the total overpayment was calculated.  The accounting should reflect the amount actually paid to the Veteran (and the purpose of each individual payment, such as tuition, books/supplies, etc), as well as the amount properly due.  Any prorated monthly payment must be clearly identified.  To the extent possible, it would be most useful to the Board if the accounting reflects the amounts paid or due on a monthly basis (rather than lumping time periods across months and necessitating knowledge of proration protocols).  For any prorated month, it should be indicated how the proration was accomplished.  Moreover, if any period includes both an amount paid and an amount due, an explanation should be provided for this.  

2.  Thereafter, readjudicate the issue of whether the overpayment of $4,050.52.was validly created, and, if so, adjudicate the claim of entitlement to waiver of recovery of the overpayment.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




